United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     August 25, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-70048



RICHARD HINOJOSA,


                                              Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
     for the Western District of Texas, San Antonio Division
                         (SA-01-CA-136-RF)
                       --------------------

     ORDER DENYING APPELLEE’S PETITION FOR A CERTIFICATE OF
                          APPEALABILITY


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

Per Curiam:*

     Appellant   Richard   Hinojosa   petitions    the   court     for    a

certificate of appealability to appeal the district court’s denial

of his application for habeas corpus relief under 28 U.S.C. § 2254.

After reviewing the briefs, the decision below, and the record, we

find that Hinojosa is not entitled to a COA as to any issue.             As


     *
      Under 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
this is a death penalty case, it deserves the most exacting

scrutiny from this court, which typically involves a written

opinion.   The district court in this case, however, wrote a

thoroughly detailed and well-reasoned 88-page opinion and order

denying Hinojosa’s petition for habeas relief and a COA.   Were we

to write a lengthy opinion affirming that court, we would be

exalting formalism and scrupulosity over substance and judicial

economy, adding nothing but repetition and doing nothing more than

filling innumerable pages with synonyms and paraphrases. In this

exceptional case, therefore, we decline to do so and simply deny

Hinojosa’s COA for the reasons well and fully explicated in the

district court’s writing.

PETITION DENIED.




                                2